Citation Nr: 9926684	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the U. S. Navy from 
March 1969 to March 1971.  Service personnel records reflect 
that he served on the U.S.S. St. Paul from July 7, 1969 until 
March 23, 1971, including service off the coast of the 
Republic of Vietnam.  


REMAND

The veteran alleges that he has PTSD due to stressful events 
that occurred during his service, as follows:  (1) serving as 
a gunner on a cruiser (the U.S.S. St. Paul), firing "in 
combat," see, e.g., report of July 1995 VA PTSD examination; 
(2) being subject to return fire from the enemy, see, e.g., 
January 1997 RO hearing testimony [Transcript (Tr.) p. 2]; 
(3) being subject to sniper fire from the enemy, see, e.g., 
January 1997 RO hearing Tr. p. 3; (4) learning that gunfire 
from his ship had inadvertently killed American solders 
(friendly fire), see, e.g., April 1999 letter from the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania (VAMC 
Philadelphia); (5) observing an airplane from a carrier 
nearly crash into his ship, after the airplane had been 
"shot down" by the enemy, see, e.g., June 1998 VA 
outpatient note and report of January 1998 VA PTSD 
examination; (6) observing the transfer of killed U.S. 
Marines (in body bags) onto his ship, see, e.g., report of 
July 1995 VA PTSD examination and April 1999 letter from VAMC 
Philadelphia; (7) occasionally observing his ship taking 
injured service personnel onboard from a helicopter, see June 
1998 VA outpatient record; (8) being onboard his ship when 
the ship was ordered to the site of a U.S. airplane crash off 
the coast of Korea, see June 1998 VA outpatient record and 
undated (post-June 1998) stressor statement from the veteran; 
and (9) observing refueling of, and loading ammunition onto, 
his ship, see June 1998 VA outpatient record.  More 
generically, the report of a February 1995 examination, 
prepared by a physician from the State of Pennsylvania on 
behalf of the Social Security Administration (SSA) 
(hereinafter "SSA examination"), reflects the veteran's 
allegations of having seen a "good deal of action." 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f); see also, 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).
A review of the claims folder reveals that the veteran has 
been diagnosed as having PTSD on several occasions.  
Specifically, the report of the February 1995 SSA examination 
reflects an Axis I diagnosis of, inter alia, PTSD, based on 
the veteran's report of being in Vietnam in 1969, serving on 
a Navy cruiser, and "seeing a good deal of action."  An 
October 1994 VA outpatient record reflects an Axis I 
diagnosis of PTSD based on the veteran's report of being a 
Vietnam veteran of the U.S. Navy and having fired weapons 
from a gun mount.  Moreover, an April 1999 letter from VAMC 
Philadelphia reflects the statement that the veteran's 
service onboard a ship that was assigned to provide firepower 
along the coast of Vietnam, together with the veteran's 
reported in-service concerns about friendly fire and 
observation of Marines in body bags, "contributed to his 
PTSD symptoms."  (The veteran has also been diagnosed as 
having a acquired psychiatric disorders other than PTSD, 
including schizophrenia, anxiety, depression, a depressive 
disorder (not otherwise specified), and an adjustment 
reaction.  See, e.g., reports of November 1998 and July 1995 
VA PTSD examinations, VA outpatient records dated February 
1996, October 1995 and October 1994, and October 1995 letter 
from the veteran's treating VA physician.  These disorders 
are discussed in more detail, below.)

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993), Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

In connection with this claim, the RO obtained his NAVPERS 
records from the National Personnel Records Center (NPRC).  A 
command history of the U.S.S. St. Paul for the year 1969 
(1969 command history), supplied by the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center) (formerly known as the United States Army & Joint 
Services Environmental Support Group (ESG)).  The command 
history reflects that from July 27, 1969 to September 16, 
1969, the ship participated in shore bombardment, 
accomplished "gunfire missions," and served "on the 
gunline."  The service personnel records currently in the 
file (particularly, NAVPERS Forms 601-4, 601-12, and 601-13) 
reflect that the veteran served on board the U.S.S. St. Paul 
during this time.  Moreover, those service personnel records 
also reflect that the veteran's decorations include a Vietnam 
Campaign Medal and a Vietnam Service Medal (with one 
"engagement" noted).  

However, the evidence of record does not clearly establish 
that the veteran engaged in combat.  For example, the Vietnam 
Service Medal's "engagement" is dated July 12, 1969, eleven 
days before the earliest bombardment noted in the 1969 
command history.  Also, service personnel records reflect the 
veteran's advancement from a "SR" to a "SA," and his 
military occupation as a "BM0100," but there is no record 
interpreting those notations in the file.  Moreover, the 
claimed stressor of the U.S.S. St. Paul being ordered to the 
site of a U.S. airplane crash off the coast of Korea is 
consistent with entries in the command history of the ship 
being sent on emergency sortie to Korea as a result of a 
shooting down of a Navy reconnaissance plane off the Korean 
coast, but the command history notes that this occurred in 
April 1969 - months prior to the date that the veteran 
reported for duty onboard the ship, according to the service 
personnel records.  Moreover, none of the other claimed 
stressful experiences (at least, those linked by competent 
medical evidence to a diagnosis of PTSD, see Cohen, 10 Vet. 
App. 128) have been corroborated.  

However, additional development in this case is warranted.  
In this regard, the Board notes that the file does not 
contain the command histories pertinent to the veteran's 
entire tour of duty aboard the U.S.S. St. Paul.  The 1969 
command history from the Unit Records Center - which was 
obtained and submitted by the veteran's Senator - was 
accompanied by a cover letter to the Senator, dated in July 
1998, which indicates that additional searches could be 
conducted if the veteran submitted the dates of his 
assignment to the U.S.S. St. Paul, as well as his NAVPERS 
Forms 601-12 and 601-13.  That letter also suggested that 
there might be additional helpful documents in the veteran's 
Official Military Personnel File (OMPF), maintained by NPRC.  
However, it does not appear that the veteran has been 
informed of the results of the Unit Record Center's search, 
and the information requested by the Unit Records Center has 
not been forwarded to enable additional searching.  The 
veteran should be informed of the need to take these follow-
up actions, and the RO needs to take additional steps to 
assist him in the development of possible evidence of claimed 
stressors.  Accordingly, a remand is warranted for these 
purposes.  38 C.F.R. § 19.9 (1998).

As noted, review of the veteran's claimed in-service 
stressful events reveals that they have not yet been 
independently supported by the evidence of record.  As such, 
the RO should inform the veteran that he is free to submit 
further evidence that tends to show that the claimed in-
service stressful experiences took place.  He should be 
specifically informed that this evidence may be in the form 
of lay statements prepared by his former service colleagues.

Furthermore, if either the veteran's participation in combat, 
or the occurrrence of any particular stressful experience(s) 
is corroborated, then he should undergo evaluation by a VA 
psychiatrist to determine whether he, in fact, currently 
suffers from PTSD as a result of his verified in-service 
stressful experiences.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  In the event that such examination is provided, it 
is critically important that the psychiatrist who is 
designated to examine the veteran on remand be given an 
opportunity to review all of the relevant medical and other 
evidence on file, so the opinion the VA examiner gives is a 
fully informed one that takes into account the veteran's 
entire medical history and circumstances.  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  In this regard, the Board notes that 
the July 1995 VA PTSD examination was conducted without the 
claims folder being made available to the examiner, and that 
the applicable diagnostic criteria for a diagnosis of PTSD 
have changed during the pendency of the veteran's claim.  
Under these circumstances, the Board determines that, on 
remand, the examiner should comment on whether evaluation of 
the veteran's claimed disability would be any different under 
Diagnostic and Statistical Manual (DSM), Third Edition 
(Revised) (DSM III-R) or DSM, Fourth Edition (DSM-IV).  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, the record includes medical evidence of such current 
acquired psychiatric disorders, as noted above.  However, 
there is no competent medical evidence linking any such 
disability to his military service.  The RO should 
specifically advise the veteran that medical evidence of a 
nexus between service and any currently claimed acquired 
psychiatric disorder is needed to support this aspect of his 
claim.  See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Finally, the Board notes that an October 1995 letter from the 
VAMC Philadelphia reflects that the veteran has received 
outpatient treatment from that facility's Mental Health 
Clinic (MHC) since October 1994, and that the file contains 
such records for the periods from June 1993 to May 1996, and 
from January 1997 to June 1998.  However, the records of the 
veteran's treatment at the MHC for the period from May 1996 
to January 1997 are not in the file.  Moreover, the veteran 
is apparently receiving ongoing treatment at the MHC, but the 
file does not contain any records of such treatment dated 
after June 1998.  Thus, the RO should take appropriate steps 
to obtain such records.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should contact the veteran 
and (a) provide him with a copy of the 
July 1998 letter from the Unit Record 
Center, as well as a complete copy of 
the 1969 command history, and (b) ask 
him to provide a comprehensive statement 
concerning as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of all the combat action 
and stressful events that he alleges he 
experienced while in the military, 
including (as specifically as possible) 
the date on which the airplane is 
alleged to have crashed in the vicinity 
of the U.S.S. St. Paul.  It is essential 
that his statement include a full, clear 
and understandable description of the 
events in question, and that it contains 
identifying information concerning any 
other individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed, 
whether he personally witnesses their 
injuries or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full names, 
ranks, and unit designations to the 
company level.  He also must provide any 
information he has concerning other 
units that were involved, or any other 
identifying detail such as the best 
estimate of the date that the alleged 
incidents occurred, and the type and 
location of the incidents, etc.  The 
veteran is hereby informed that the 
Court has held that asking him to 
provide underlying facts, such as the 
names of the individuals involved or the 
dates and the places where the claimed 
events occurred, does not constitute 
either an impossible or onerous burden.  
Wood, 1 Vet. App. at 193.  The veteran 
also should submit to the RO any 
statements from former service comrades 
(preferably), or other individuals who 
can corroborate his claimed 
combat/stressful experiences in-service.  
Also, the RO should specifically advise 
the veteran that medical evidence of a 
nexus between service and any currently 
claimed acquired psychiatric disorder is 
needed to support his claim

2.  The RO should request any records of 
the veteran's care at the VA Medical 
Center in Philadelphia, Pennsylvania, 
that are not already in the claims file.  
In particular, the outpatient treatment 
records from the Mental Health Clinic 
for the periods from May 1996 to January 
1997 and from June 1998 to present 
should be obtained.  After securing any 
necessary release form(s), the RO should 
directly contact the sources that are 
identified, obtain copies of the 
relevant records in their possession 
that are not already in the claim folder 
and associate such records with the 
claims file. The aid of the veteran and 
his representative in securing such 
records should be enlisted, as needed. 
However, if any such records are not 
available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  If it is determined that the veteran 
has submitted sufficient information to 
corroborate any of his claimed in-
service stressful experiences, the RO 
should skip the development requested in 
paragraphs 4 and 5, and proceed with 
paragraph 6.  If it is determined that 
he has submitted sufficient information 
to conduct a meaningful and worthwhile 
search for evidence to corroborate his 
allegations that he engaged in combat or 
had stressful experiences while in 
service, then the RO should do so 
through all appropriate means, as 
indicated below.  However, if the 
veteran fails to respond or is unable or 
unwilling to provide information 
sufficient to permit a meaningful search 
for information to corroborate his 
alleged combat/stressful experiences, 
the claims file should clearly be 
documented to that effect, the RO should 
skip the development requested in 
paragraphs 4 through 7 and proceed with 
that requested in paragraph 8.

4.  The RO's efforts to corroborate the 
veteran's claimed combat/stressful 
experiences, should include, but are not 
limited to, contacting the National 
Archives and records Administration 
(NARA) and the United States Armed 
Services Center for Research on Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150.  In doing so, the RO should 
contact the NPRC and request that a 
complete copy of the veteran's OMPF.  If 
such records are not available, or the 
search any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file.  In contacting any records 
custodian (Unit Record Center, NARA, or 
NPRC), the RO should submit copies of 
the veteran's DD-214N, the dates of the 
veteran's assignment to the U.S.S. St. 
Paul (July 7, 1969 to March 23, 1971), 
his NAVPERS Forms 601-4, 601-12 and 601-
13, and any  additional pertinent 
information that is provided by the 
veteran, or others acting on his behalf, 
for consideration.  In contacting the 
Unit Record Center, the RO should also 
submit copies of any documents from the 
OMPF that are not already mentioned 
above.  Copies of all materials obtained 
should be associated with the file. 

5.  Following receipt of a response from 
the Unit Records Center, and/or any 
other entity that is contacted, the RO 
should prepare a report detailing the 
nature of any combat action (to which a 
purported stressor is related) and/or 
other stressful experience(s) that it 
has determined are established by the 
record.  (In interpreting any 
alphanumeric codes describing the 
veteran's military occupational 
specialty, the RO should consult its 
military records specialist.)  This 
report is then to be added to the claims 
file.  If no combat action (referred to 
above) or specific stressful experience 
been verified, then the RO should state 
so in its report, skip the development 
requested in paragraphs 6 and 7, and 
proceed with the development requested 
in paragraph 8.

6.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that he has PSTD a result 
of a stressor that occurred coincident 
with his service in the military.  
Towards this end, the RO should provide 
to the examiner the report described in 
paragraph 5, above, and the examiner 
must be instructed that only the 
corroborated combat action/stressor(s) 
referred to there may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  Similarly, if a 
diagnosis of another type of psychiatric 
illness is deemed appropriate, whether 
in lieu of in addition to PTSD, the 
examiner should explain the basis for 
the diagnosis, as well as comment upon 
the relationship, if any, between that 
diagnosis and PTSD.  If the examiner's  
evaluation of the veteran's claimed 
disability would be any different under 
DSM III-R criteria, than under DSM-IV 
criteria, the examiner should state so 
and explain why.  

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who 
is designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

7.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the 
report does not contain sufficient 
information or is deficient in any other 
respect, then it should be returned as 
inadequate, and any necessary corrective 
action should be undertaken.  See 
38 C.F.R. § 4.2.

8.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for PTSD on the basis 
of all pertinent evidence of record, and 
pertinent legal authority.  The RO 
should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

9.  If the benefit requested by the 
veteran continues to be denied, then he 
should be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



